*309ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on June 27, 1978 (361 So.2d 752) reversing the judgment of the Circuit Court for Dade County, Florida in the above styled cause, and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed October 23, 1980 (393 So.2d 1061) and mandate now lodged in this court quashed a portion of this court’s judgment,
NOW, THEREFORE, It is Ordered that the mandate of this court issued in this cause on September 6, 1978 is withdrawn, t,he opinion and judgment of this court filed June 27,1978 insofar as it is in conflict with or fails to conform to the views expressed in the said opinion and judgment of the Supreme Court of Florida foresaid is withdrawn and vacated, and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the cause remanded to the trial court for further proceedings not consistent with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the trial court (Rule 9.400(a) Florida Rules of Appellate Procedures).